Title: To James Madison from William Willis, 11 October 1803
From: Willis, William
To: Madison, James


					
						Respected Sir,
						Barcelona October 11th. 1803
					
					 I have been about five weeks confin’d to my bed with a malady caus’d by the bad medecine given me last winter to destroy me but am now on the recovery and hope to recover in 2 or 3 weeks more.  I with difficulty write: but as the subject is very interesting to the U S I suffer a little pain to serve my Country.
					   I understand the French government have it in view to obtain the Floridas from Spain by which means they will gain an important Port between the Mississipi on the Coast, and the Coast of the other part of the U S by which means in case of rupture they will render our navigation out of that River difficult & dangerous.  As Spain sets little Value on the Floridas the United States can Certainly purchase them at a low rate but if France should once get them their demand would be Enormous  there are many places in them so situated that fortifications may be erected so that the art of man could not take them by any other means than storming the garison.  I know to a Certainty from an authentic Source that those Colonies are an expence to Spain; therefore may be had cheap.  I have no Strength to write more at present and am With Respect Yr Hble Servt.
					
						Willm. Willis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
